Title: From George Washington to George Clinton, 28 August 1778
From: Washington, George
To: Clinton, George


          
            Dear Sir
            Head Quarters White plains 28 August 1778
          
          By a letter received this day from Colonel Malcom I learn that the time of service for
            which the militia in the Highlands is engaged is very near expiring. I am to request you will be pleased to order out a relief of
            from 500 to 1000 as expeditiously as possible. Besides the call for them to carry on the
            defences of the river, there is at this juncture an additional necessity for their
            services. Matters seem to be drawing to a crisis with the enemy and there is every
            appearance of their speedely making some very important movement. From various concuring
            accounts they seem to be in a general fermentation—They have been some days past
            imbarking cannon on board their transports—taking  in forage
            &c. and yesterday an hundred and fourty sail fell down to the hook—There is no
            small motion of vessels in the sound, and among their troops on Long-Island. It is
            difficult to ascertain what these appearances indicate; but it is our duty to be at all
            points prepared.
          I am sorry to inform you that the French fleet left Rhode Island bound to Boston the [
            ] instant. Our troops were still on the Island and of course in a very precarious
            situation. The reasons for this conduct were—the damage suffered in the late storm; the
            apprehension of Byrons being on the coast, and the orders of the french king, that in
            case of misfortune or a superior naval force the fleet was immediately to repair to
            Boston, as a secure port and a place of rendezvous for any reinforcement which should be
            sent.
          Different opinions will be entertained on the propriety of the measure; but we ought
            all to concur in giving it the most favourable colouring to the people—It should be
            ascribed to necessity resulting from the injury sustained by the storm.
          If we solve the present movements of the enemy by this circumstance; one of these two
            solutions will appear not improbable—either that they mean to seize the opportunity for
            quitting the continent, or have a superior fleet on the coast, and by transfering the
            principal seat of the war to the Eastward, intend to operate conjointly with their sea
            and land force for the destruction of the french fleet.
          If the latter should be their intention we must proceed Eastward—and there will be the
            more need of militia to reinforce the Highland garrisons. It is also possible some
            enterprize against this army may be in view—in that case succours of militia are equally
            essential. If your Excellency besides ordering out the number I have mentioned, could
            make any dispositions which might facilitate calling out the general body of the militia
            on any sudden emergency it would be a desireable circumstance. I have the honor to be
            with the most perfect respect and esteem Sir your most Obt & humble servt
          
            Go: Washington
          
        